On April 27, 2004, the defendant was sentenced to a Thirty-seven (37) month commitment to the Department of Corrections, with credit for Two-Hundred and Thirty-three (233) days for the violation of the conditions of a deferred sentence for the offense of the following: Count I: Driving While Under the Influence, a Felony; and Count II: Driving While Suspended or Revoked, a Misdemeanor.
On August 12, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The defendant advised the Division that he would like to continue the sentence review hearing pending the outcome of a petition for post conviction relief. The state was not represented.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence review hearing shall be continued pending the outcome of the petition for post conviction relief.
Done in open Court this 12st day of August, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary Day and Member, Hon. John Whelan.